DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pat. No. US 9886771 B1, in view of Memo et al. (U.S. Pat. App. Pub. No. US 20180322623 A1; hereinafter "Memo"), and further in view of Yang et al. (U.S. Pat. App. Pub. No. US 20190197196 A1; hereinafter "Yang")

Regarding claim 1, Chen teaches a method comprising:
capturing a video of a designated object via a camera at a mobile computing device as the mobile computing device moves through space around the designated object (Chen, col. 10, ll. 42-48, developing or obtaining (i.e., mapping) one or more images from the base object model 120 (i.e., object model of a designated object); col. 9, ll. 26-36, receiving raw images of the target object which can be still image or video images, and/or two-dimensional and/or three-dimensional images; Figs. 19A-19D, col. 42, ll. 30-36, smartphone (i.e., mobile computing device with camera). Note: “video images” is understood to read on the claim’s “[moving] through space around the designated object.”);
mapping a sequence of evaluation images to an object model via a processor to create an evaluation object model representation, the sequence of evaluation images being selected from the video of the designated object (Chen, Fig. 2, col. 9, ll. 30-35, receiving raw images (i.e., sequence of evaluation images) of the target object (i.e., object model); col. 11, ll. 1-5, block 206 creating a composite target object model (i.e., evaluation object model representation) from the target object images; col. 6, ll. 1-5, microprocessor. Note: video images are understood to be “a sequence of images.”);

storing a graphical representation of the object model that includes the object condition information (Chen, Fig. 15, col. 29, ll. 20-30, heat maps of the target vehicle; col. 5, ll. 7-20, the database 108 may store one or more base object models 120 (which may be, for example, two dimensional and/or three dimensional object models) defining or depicting one or more base objects upon which change detection image processing may be performed).
For additional teachings of the prior art, Memo also teaches: mapping a plurality of reference images of a designated object to an object model via a processor to create a reference 
Chen and Memo (hereinafter "Chen-Memo") are analogous because they are directed at computer vision. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to better help with the inspection and detection of defects in objects. Memo, ¶ [0002]. 
For further additional teachings of the prior art, Yang also teaches: capturing a video of a designated object via a camera at a mobile computing device as the mobile computing device moves through space around the designated object (Yang, Fig. 30, ¶ [0351], system 500 showing different positions of views of an object 502 as a camera 506 rotates around the object 502 in order to allow for continuous viewing of the object 502; ¶ [0215], HMD and mobile phone (i.e., mobile computing device)).
Chen-Memo and Yang (hereinafter "Chen-Memo-Yang") are analogous because they are directed at image processing. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to help process information regarding a three-dimensional model of a target object using a camera and a motion sensor. Yang, ¶ [0001].



	Regarding claim 3, Chen-Memo-Yang teaches the method recited in claim 1, wherein mapping the sequence of evaluation images to the object model includes applying a neural network to determine a pixel-by-pixel correspondence between the sequence of evaluation images and the object model (Chen, col. 27, ll. 10-20, convolutional neural network for pixel analysis).

	Regarding claim 4, Chen-Memo-Yang teaches the method recited in claim 3, wherein the neural network receives as an input depth information captured from a depth sensor (Memo, ¶ [0103], depth camera).

Regarding claim 5, Chen-Memo-Yang teaches the method recited in claim 1, the method further comprising: estimating pose information for the sequence of evaluation images by identifying tracking points in the sequence of evaluation images and linking the tracking points across the sequence of evaluation images (Yang, ¶ [0280], matching (i.e., linking) be

	Regarding claim 6, Chen-Memo-Yang teaches the method recited in claim 5, 
wherein the sequence of evaluation images are associated with corresponding inertial measurement unit data captured via an inertial measurement unit at the mobile computing device (Yang, ¶ [0280], matching, between consecutive image frames in the image data sequence: 2D feature points of the object based at least on the predicted sensor pose; Fig. 20, ¶ [0261], predicting in sequence a sensor pose of the inertial sensor IMU based on sensor data (i.e., inertial measurement unit data) sequence acquired from the IMU sensor), and 
wherein the tracking points are linked across the sequence of evaluation images based at least in part on the corresponding inertial measurement unit data (Yang, ¶ [0277], predicting feature point location using IMU predicted pose/KLT matching using predicted feature location).



	Regarding claim 8, Chen-Memo-Yang teaches the method recited in claim 1, wherein the graphical representation of the object model includes a standard view of the designated object that illustrates damage to the designated object (see treatment of claim 1 and Chen Fig. 15 regarding heat maps).

	Regarding claim 9, Chen-Memo-Yang teaches the method recited in claim 8, wherein the standard view of the designated object is selected from the group consisting of: a top-down view of the designated object, a multi-view representation of the designated object navigable in one or more directions, and a three-dimensional model of the designated object (see Chen, Fig. 15).

	Regarding claim 10, Chen-Memo-Yang teaches the method recited in claim 8, wherein the damage to the designated object is illustrated via a heatmap (see treatment of claim 8).

	Regarding claim 11, Chen-Memo-Yang teaches the method recited in claim 1, wherein the object model includes a two-dimensional skeleton of the designated object (Chen, col. 17, ll. 35-45, while the base object model in the form of the point cloud model 402 is depicted and described as a three dimensional model, the base object model could be a two dimensional model (such as a flat image or model of the object in a non-damaged or expected condition) or could be made up of a set of two dimensional models (e.g., from a set of two or more images of the object from different points of view or angles, in a pre-damaged condition)).

	Regarding claim 12, Chen-Memo-Yang teaches the method recited in claim 1, the method further comprising:
identifying a plurality of components of the object model (Chen, col. 11, ll. 38-40, the base object model may have information on or may define parts or components of the object being analyzed); and
determining component condition information for one or more of the components based on the object condition information (Chen, col. 4, Il. 52-58, After changes to the target object have been determined and quantified in some manner, further processing systems, which may be incorporated into the image processing system 100, may be used to determine secondary characteristics or features associated 

	Regarding claim 13, Chen-Memo-Yang teaches the method recited in claim 12, wherein a designated one of the components corresponds with a designated subset of the sequence of evaluation images and a designated portion of the designated object (Chen, col. 32, ll. 24-28, the image collector/selector/evaluator 202 of FIG. 2 may evaluate a set of obtained images and select a subset of source images that are suitable for determining damage to the target vehicle), the method further comprising: constructing a multi-view representation of the designated portion of the designated object based on the designated subset of the sequence of evaluation images, the multi-view representation being navigable in one or more directions (Chen, col. 8, Il. 2-6, the image processing routine 140 may use the landmarks to create a composite image or model of the target object from the set of target images, enabling the target object, as depicted in the target images, to be modeled in, for example, three dimensions and thereby be rotated).

	Regarding claim 14, Chen-Memo-Yang teaches the method recited in claim 1, the method further comprising: providing live recording guidance for capturing one or more additional images via a camera (Chen, Fig. 19A, col. 42, ll. 42-50, “live view” of image data that is 

	Regarding claim 15, Chen-Memo-Yang teaches the method recited in claim 1, the method further comprising: constructing a multi-view representation of the designated object based on the sequence of evaluation images, the multi-view representation being navigable in one or more directions (Chen, col. 8, ll. 1-10, the image processing routine 140 may use the landmarks to create a composite image or model of the target object from the set of target images, enabling the target object, as depicted in the target images, to be modeled in, for example, three dimensions and thereby be rotated, zoomed into and out of, etc.).

	Regarding claim 16, Chen-Memo-Yang teaches the method recited in claim 1, 
wherein the designated object is a vehicle (Chen, Fig. 7), and 

wherein the object model includes a plurality of components, the plurality of components including each of a left vehicle door, a right vehicle door, and a windshield (Chen, col. 40, I. 63 – col. 41, I. 1 - the set of components may include any element or component of the vehicle that may be depicted in the portion of the set of images including, a windshield,, doors).

	Regarding claim 19, see treatment of claim 1. Additionally, Chen-Memo-Yang teaches one or more non-transitory computer readable media having instructions stored thereon (Chen, col. 43, ll. 55-65, non-transitory machine-readable medium).

	Regarding claim 20, see treatment of claim 1.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Memo-Yang, and further in view of Richman et al. (U.S. Pat. App. Pub. No. US 20170199647 A1; hereinafter "Richman").

	Regarding claim 17, Chen-Memo-Yang teaches the method recited in claim 1.

determining that the sequence of evaluation images exhibit a coverage level that is beneath a designated threshold (Richman, ¶ [0035], determining that image in a stream of images fails to meet an image quality threshold); and
providing a recording guidance instruction to capture additional video data (Richman, ¶ [0035], instructing the UAV to retake the image. Note: see also Chen, Fig. 2, col. 10, ll. 15-20, request for more images of the target object, a request for images of the target object from a particular angle or perspective, distance, etc.).
Chen-Memo-Yang and Richman (hereinafter "Chen-Memo-Yang-Richman") are analogous because they are directed at image processing. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to establish and satisfy image quality thresholds. Richman, ¶ [0035].

	Regarding claim 18, Chen-Memo-Yang-Richman teaches the method recited in claim 17, wherein the video is captured at a first level of clarity or detail, and wherein the recording guidance instruction indicates a second level of clarity or detail (Richman, ¶ [0035], The UAV may after taking an image, move into a holding position, and the UAV onboard processing system may analyze the image. If the onboard processing system determines that an image does not meet a threshold quality, the UAV then retakes another picture.).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982.  The examiner can normally be reached on 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619